Citation Nr: 1603580	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral hips and knees.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for glaucoma.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Jackson, Mississippi, U.S. Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the local RO.  A copy of this hearing transcript has been included in the claims file for review.

In August 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the May 2014 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in May 2014.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, in a July 2007 VA 21-4142 Form provided in response to his July 2007 duty-to-assist notice letter for these claims, the Veteran stated that he had been treated at the VA Medical Centers (VAMCs) in Jackson, Mississippi, Jacksonville, Florida, and Millington, Tennessee, for the disorders on appeal.  The AOJ only made attempts to obtain the VA treatment records from the Jackson VAMC.  To date, attempts to obtain the treatment records from the other two VAMCs have not been made, and these records are not currently in the claims file.  Additionally, the most recent VA treatment records in the claims file from the Jackson, Mississippi, VAMC, are dated from July 2010.  Upon remand, all pertinent VA treatment records from all three VAMCs should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Board remanded the glaucoma claim in August 2013 for a VA examination and medical opinion to be obtained.  A VA examination was obtained in October 2013 and VA medical opinions were provided in October 2013 and January 2014.  Both medical opinions provide a negative nexus between the Veteran's current glaucoma and his active military service.  However, neither medical opinion provides any supporting rationale. 

A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, the Board finds that an addendum VA medical opinion is required before this claim can be decided on the merits.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  



	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records from the VAMC in Jacksonville, Florida.

Obtain all pertinent treatment records from the VAMC in Millington, Tennessee.

Obtain all pertinent treatment records from the VAMC in Jackson, Mississippi, dated since July 2010.

All efforts to obtain these treatment records must be documented in the claims file, and the Veteran must be notified in writing of any unsuccessful attempts.

2.  Refer the claims file and a copy of this REMAND to the October 2013 VA eye examiner for an addendum to the October 2013 and January 2014 medical opinions.  If the VA examiner is unavailable, or if the VA examiner determines that it is necessary, afford the Veteran a VA ophthalmologic examination to determine the nature and etiology of his bilateral chronic open angle glaucoma.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral glaucoma had its onset in service or is otherwise related to active service.

The examiner is asked to specifically address whether the Veteran's in-service complaints of right eye twitching and left eye excessive watering suggest an in-service onset of this disability.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

